ORDER
This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Grason John-Alien Eckel, Respondent. The Court having considered the Petition, it is this 11th day of April, 2006,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Gasón John-Alien Eckel, be, and he is hereby, reprimanded for his violation of Rule 8.4(b) of the Maryland Rules of Professional Conduct by his possession of a controlled dangerous substance, cocaine.